UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7250


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

BENITA DINKINS-ROBINSON,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Columbia.    Terry L. Wooten, Senior District Judge.         (3:14-cr-00300-TLW-1;
3:18-cv-00435-TLW)


Submitted: August 23, 2019                                        Decided: August 30, 2019


Before MOTZ, KING, and HARRIS, Circuit Judges.


Affirmed in part, dismissed in part by unpublished per curiam opinion.


Benita Dinkins-Robinson, Appellant Pro Se. Winston David Holliday, Jr., Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Columbia,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Benita Dinkins-Robinson appeals the district court’s order denying relief on her 28

U.S.C. § 2255 (2012) motion. We previously granted a certificate of appealability on

four discrete issues. As to those claims, we have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

United States v. Dinkins-Robinson, Nos. 3:14-cr-00300-TLW-1; 3:18-cv-00435-TLW

(D.S.C. Sept. 7, 2018). As to the claims for which a certificate of appealability was

denied, we dismiss the appeal. We deny Dinkins-Robinson’s motion for an evidentiary

hearing. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                  AFFIRMED IN PART,
                                                                  DISMISSED IN PART




                                           2